PER CURIAM.
Appellees move for an affirmance of judgment in this case for the reason that no motion for a new trial was filed within the time provided by law, and that there is no assignment of error. The motion for a new trial was filed more than five days after the judgment was rendered. Therefore the trial court did not err in denying it. *2The failure to move for a new trial waived all errors not fundamental. McDonald v. Cox, 12 Ariz. 171. 100 Pac. 457.
Counsel for appellants do not make a formal assignment of errors, but close their brief with the statement that the trial court erred in several enumerated particulars. If this unusual method of assigning error should be treated as sufficient, we are precluded from considering the questions so presented by the fact that all are such as should have been •brought to the attention of the trial court in a motion for a new trial. None of the questions so raised involve fundamental error. Therefore we must affirm the judgment of the district court.
KENT, C. ¡T., and LEWIS, J., took no part in the determination of this case.